THE COURT.
in this case, said, that where the venue in á cause *5 changed, it is not necessary,to servé the defendant with a copy °f a new declaration, but it is sufficient to servé- him with a certified copy of the rulé for changing the- venue; and he is bound.to plead, as if the venue had'been chariged. . The plaintiff, however.,.ought to alter the declaration on file, so as to make it conformable to the rule; and we will- order this to be done, at any. tíme, so as to make the pleadings on file regular. The defendant may proceed, on his part, in the same manner precisely as if .the alteration, had been made ; and he cannot avail- hitn-1 self of the want of. the alteration as an excuse, or ground of irregularity. ' ....